Citation Nr: 0606133	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-33 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for right knee 
chondromalacia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee 
chondromalacia, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in Wichita, Kansas.  

In March 2004, the veteran testified at a hearing before the 
undersigned.  During the hearing, she raised the issues of 
entitlement to service connection for right and left knee 
arthritis secondary to service connected right and left knee 
chondromalacia.  These issues have not been developed for 
appellate review and are not intertwined with the issues on 
appeal.  Accordingly, they are referred back to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

A review of the record shows that the veteran reported, at 
her personal hearing, being in receipt of Social Security 
Administration disability benefits because of her service 
connected knee and back disorders.  A request for these 
records has yet to be undertaken by VA.  Therefore, a remand 
to request these records is required.  See Tetro v. Gober, 
14 Vet. App. 110 (2000) (VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists); 
38 U.S.C.A. § 5103A(b) (West 2002).

Next, because governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment, on remand, she 
should be provided another orthopedic examination.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.326 (2005).  

Given the above development, on remand, the RO should provide 
the veteran with updated Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
notice regarding what evidence has been received and not 
received by VA as well as who has the duty to request 
evidence.  38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2005).

Lastly, when readjudicating the claims, the RO should be 
mindful of the United States Court of Appeals for Veterans 
Claims (Court) holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995) (evaluation of musculoskeletal disorders rated on the 
basis of limitation of motion requires consideration of 
functional losses due to pain, weakness, etc.) and the 
Federal Circuits holding in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

Therefore, the appeal is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folders.

2.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination of the knees and lumbosacral 
spine.  The claims folders are to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
range of motion studies and x-rays, must 
be accomplished and all clinical findings 
should be reported in detail.  

a.  As to the knees, the examiner 
should provide an opinion as to 
whether the subluxation or 
instability in the right and left 
knees are best characterized as 
"slight," "moderate," or 
"severe."  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

b.  As to the lumbosacral spine, the 
examiner should provide an opinion 
under the old criteria as to whether 
the lumbosacral strain is manifested 
by muscle spasm on extreme forward 
bending, loss of lateral spine 
motion in a standing position or 
lumbosacral strain with listing of 
the whole spine to opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in 
standing position, loss of lateral 
motion with osteo-arthritic changes, 
or narrowing or irregularity of 
joint space, or some of the above 
with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

c.  As to the lumbosacral spine, the 
examiner should provide an opinion 
under the new criteria as to whether 
the lumbosacral strain is manifested 
by forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 
degrees; the combined range of 
motion of the thoracolumbar spine 
not greater than 120 degrees; muscle 
spasm or guarding severe enough to 
result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis,  
abnormal kyphosis, or forward 
flexion of the thoracolumbar spine 
30 degrees or less.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 
(2005).

Note:  When conducting range of motion 
studies of the lumbosacral spine, the 
examiner should take into account any 
functional losses due to pain, weakness, 
etc. DeLuca v. Brown, 8 Vet. App. 202 
(1995).

3.  The RO should review the medical 
examination to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If it is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  The RO is advised that 
they are to make a determination based on 
the appropriate regulations as well as 
any further changes in the VCAA, and any 
other applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal 
including the old and new Diagnostic 
Codes governing rating lumbosacral strain 
and the Court's holding in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
A reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


